Per Curiam.
A circuit court commissioner has power to admit to bail a respondent committed for trial upon a charge of murder in the first degree, except in cases where the proof is evident or the presumption great. How. Stat. § 9479.
In this case the answer shows that the commissioner is by the respondent believed to be disqualified from acting in the premises, and that respondent has reasonable grounds for such belief; and inasmuch as no issue was asked to try the question, and there appearing to be another commissioner and the circuit judge, both residents of said county, by either of whom it will be presumed that said relators may be admitted to bail, this Court will leave relators to such remedy, and will not interfere in this case by the discretionary writ of mandamus.